PER CURIAM.
 The state appeals an order granting the defendant a new trial. Such motion is directed to the sound discretion of the trial judge whose ruling thereon will not be disturbed in the absence of a clear showing of abuse. Gelfo v. General Accident Fire & Life Assurance Corp., Fla.App.1964, 167 So.2d 31; Huffman v. Heagy, Fla.App.1964, 159 So.2d 907; Morin v. Halpern, Fla.App.1962, 139 So.2d 495. In the present case the heavy burden resting on the appellant has not been sustained.
The trial judge, having observed the witnesses, the jury and respective counsel, was best positioned to rule on the motion — and it is axiomatic that a stronger showing is required to upset an order granting a new trial than an order denying a new trial. Simpson v. Clay, Fla.App.1962, 139 So.2d 494; Cloud v. Fallis, Fla.1959, 110 So.2d 669.
Affirmed.
WHITE, Acting C. J., ANDREWS, J., and RAWLS, JOHN S., Associate Judge, concur.